
	

113 HR 5308 IH: JAWS Act
U.S. House of Representatives
2014-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5308
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2014
			Mr. Farenthold introduced the following bill; which was referred to the Committee on Foreign Affairs
		
		A BILL
		To prohibit foreign assistance to countries that do not prohibit shark finning in the territorial
			 waters of the country or the importation, sale, possession, or consumption
			 of shark fins obtained as a result of shark finning.
	
	
		1.Short titleThis Act may be cited as the Justice Attributed to Wounded Sharks Act or JAWS Act.
		2.Prohibition on foreign assistance to countries that do not prohibit shark finning in the
			 territorial waters of the country or the importation, sale, possession, or
			 consumption of shark fins obtained as a result of shark finning
			(a)In generalNo funds available to any Federal department or agency may be used to provide assistance to a
			 country if the President determines that the country does not prohibit the
			 following:
				(1)Shark finning in the territorial waters of the country.
				(2)The importation, sale, possession, or consumption of shark fins obtained as a result of shark
			 finning.
				(b)DefinitionIn this section, the term shark finning has the meaning given the term in section 9 of the Shark Finning Prohibition Act (16 U.S.C. 1822
			 note).
			(c)Effective dateThis Act takes effect on the date of the enactment of this Act and applies with respect to funds
			 available to a Federal department or agency beginning on or after the date
			 that is 90 days after such date of enactment.
			
